DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 13 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2019, October 20, 2020 and January 29, 2021 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 – 6 and 8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 – 6 and 8 recite limitations of the optical connector, however, the optical connector is not being claimed, therefore the limitations are vague in that it is unclear as to what exactly is being claimed  Claims 4 – 6 and 8 will be examined under the assumption that the cleaning tools in capable of cleaning an optical connector having such features as claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hessong (WO 2015/017170 A1).
Regarding Independent Claim 1, Hessong teaches a cleaning tool (cover/cap, 16; Fig. 4) that cleans an optical connector (16; Paragraph [0028]), the cleaning tool (16) comprising: an adhesive body (particle collection layer, 62) that contacts  an optical signal region (ferrule, 20) of the optical connector (16) where an optical signal enters and is emitted from the optical connector (16), wherein the adhesive body (16) comprises a protrusion (Annotated Fig. 4) protruding in a region that contacts the optical signal region (20).  

    PNG
    media_image1.png
    249
    477
    media_image1.png
    Greyscale

Regarding Claim 2, Hessong teaches the cleaning tool (cover/cap, 16; Fig. 4) wherein the adhesive body (62) further comprises a plurality of the protrusions (Annotated Fig. 4) that respectively contact a plurality of optical signal regions (20).  
Regarding Claim 3, Hessong teaches the cleaning tool (cover/cap, 16; Fig. 4) wherein the protrusion (Annotated Fig. 4) is formed linearly (protrusions formed in a line as shown in Fig. 4), and the protrusion (Annotated Fig. 4) contacts a plurality of optical signal regions (20).  
Regarding Claim 4, Hessong teaches the cleaning tool (cover/cap, 16; Fig. 4) which is capable of interacting with a recess that is disposed on an endface (26) of the optical connector (12; Fig. 4). It is noted that the claim limitations are directed toward an optical connection which is not included in the cleaning tool. Further, it has been held that the recitation with respect to the manner in which a claimed Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 5, Hessong teaches the cleaning tool (cover/cap, 16; Fig. 4) which is capable of interacting with an optical connector (12) wherein B > A is satisfied, where A is a length between the endface (26) and the optical signal region (20) and B is a protruding amount of the protrusion (Annotated Fig. 4). It is noted that the claim limitations are directed toward an optical connection which is not included in the cleaning tool. Further, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
  Regarding Claim 6, Hessong teaches the cleaning tool (cover/cap, 16; Fig. 4) which is capable of interacting with an optical connector (12) wherein a lens that serves as the optical signal region (20) is disposed at a bottom portion of the recess. It is noted that the claim limitations are directed toward an optical connection which is not included in the cleaning tool. Further, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
 Regarding Claim 7, Hessong teaches the cleaning tool (cover/cap, 16; Fig. 4) wherein 3the adhesive body (62) further comprises a base (Annotated Fig. 4), and the protrusion (Annotated Fig. 4) protrudes from the base (Annotated Fig. 4).  
Regarding Claim 8, Hessong teaches the cleaning tool (cover/cap, 16; Fig. 4) which is capable of interacting with an optical connector (12) wherein B + C > A is satisfied, where A is a length between an endface (26) of the optical connector (12)  and the optical signal region (20), B is a protruding amount of the protrusion (Annotated Fig. 4), and C is a thickness of the base (Annotated Fig. 4).  It is noted that the claim limitations are directed toward an optical connection which is not included in the cleaning tool. Further, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 9, Hessong teaches the cleaning tool (cover/cap, 16; Fig. 4) further comprising an alignment part (70) that aligns a position of the protrusion (Annotated Fig. 4) with the optical signal region (20).  
Regarding Claim 10, Hessong teaches an adhesive body (62) that contacts an optical signal region (20) of an optical connector (12) where an optical signal enters and is emitted from the optical connector (12), the adhesive body (62) comprising  a protrusion (Annotated Fig. 4) protruding in a region that contacts the optical signal region (20).  
Regarding Claim 11, Hessong teaches an adhesive body (62), the adhesive body (62) further comprising a plurality of the protrusions (Annotated Fig. 4) that respectively contact a plurality of optical signal regions (20).  
Regarding Claim 12, Hessong teaches an adhesive body (62) wherein the protrusion (Annotated Fig. 4) is formed linearly (protrusions formed in a line as shown in Fig. 4), and the protrusion (Annotated Fig. 4) contacts a plurality of optical signal regions (20).  
Regarding Claim 13, Hessong teaches an adhesive body (62) wherein the adhesive body (62) further comprises a base (Annotated Fig. 4), and the protrusion (Annotated Fig. 4) protrudes from the base (Annotated Fig. 4).
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U. S. Patent Publication no. 2002/006261 A1 to Krow teaches a cleaning insert and cleaning assembly to remove debris or contaminants from optical fiber connectors including connectors attached to system backplanes. The cleaning insert is treated with a cleaning agent such as an adhesive. The cleaning insert is secured in a cleaning assembly that is coupled to the connector to be cleaned. The treated cleaning insert contacts the ferrule of the optical fiber connector to remove the contaminants.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723